This is a proceeding to discipline respondent, an attorney. He pleaded guilty to a misdemeanor in the United States District Court. Respondent has filed his answer in which he admits the conviction, waives a hearing and sets forth extenuating facts and circumstances. Despite all the extenuating circumstances, we cannot overlook the respondent’s violation of the law. Under the circumstances, however, we believe the interests of justice will best be served by a censure. Accordingly, the respondent is hereby censured for Ms misconduct in violating the laws of the Federal Government. Ughetta, Acting P. J., Kleinfeld. Christ, Brennan and Rabin, JJ., concur.